

 
Exhibit 10.1
 
 
Execution Copy
 
 


 
 


 
 


 
 
ASSET PURCHASE AGREEMENT
 
by and among
 
 
OPTEUM FINANCIAL SERVICES, LLC,
 
 
OPTEUM INC.,
 
 
and
 
 
PROSPECT MORTGAGE COMPANY, LLC,
 
 
Dated May 7, 2007
 



 
ASSET PURCHASE AGREEMENT
 


 
This Asset Purchase Agreement is made and entered into on May 7, 2007, by and
among Prospect Mortgage Company, LLC, a Delaware limited liability company (the
“Purchaser”), Opteum Financial Services, LLC, a Delaware limited liability
company (the “Seller”), and, solely for purposes of Sections 6.5, 6.6, 6.7,
6.8, 6.9 and 6.17 hereof, Opteum Inc., a Maryland corporation (the
“Unitholder”).


WHEREAS, the Seller provides retail mortgage origination services (the
“Business”);


WHEREAS, the Unitholder is the owner of all of the outstanding membership
interests of the Seller; and


WHEREAS, the Purchaser desires to purchase certain of the assets of the Seller
related to the Business and the Seller desires to sell such assets to the
Purchaser on the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, covenants and agreements set forth in this Agreement, and other
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
ARTICLE I  
 


 
DEFINITIONS AND INTERPRETATION
 
Section 1.1  Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context clearly requires otherwise,
certain capitalized terms used in this Agreement have the meanings assigned to
them in Exhibit 1.
 
Section 1.2  Interpretation.
 
(a)  When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise
clearly indicated to the contrary.
 
(b)  Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
 
(c)  The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
 
(d)  The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
 
(e)  A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.
 
(f)  A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or re-enactment thereof, any
legislative provision substituted therefore and all regulations and statutory
instruments issued thereunder or pursuant thereto.
 
ARTICLE II   
 


 
PURCHASE AND SALE
 
Section 2.1  Sale and Transfer of Assets. The Seller hereby agrees to sell,
transfer, convey, assign and deliver to the Purchaser, and the Purchaser hereby
agrees to purchase and take possession of all right, title and interest in and
to the following personal, tangible, intangible and other properties, rights and
assets, used in the operation of or otherwise related to the Business, and
specifically excluding the Excluded Assets (the “Assets”):
 
(a)  all Equipment, Fixtures and Furniture used in the conduct of the Business
or otherwise related to the Business;
 
(b)  all Seller Intellectual Property;
 
(c)  all Computer Software used in the operation of or otherwise in connection
with the Business;
 
(d)  all Books and Records used in the operation of or otherwise in connection
with the Business;
 
(e)  all telephone numbers, domain names and email addresses used in the
operation of or otherwise in connection with the Business;
 
(f)  all Pipeline Loans and items related thereto;
 
(g)  all credits, prepaid expenses (excluding Tax refunds), advance payments and
deposits; including, without limitation, customer deposits and customer advances
in connection with the Business, other than credits, prepaid expenses (excluding
Tax refunds), advance payments and deposits related to the real property lease
for each of the branch offices located at West 115 Century Road, Paramus, New
Jersey and 3625 Cumberland Boulevard, Overton, Georgia;
 
(h)  all rights in and to any restrictive covenants and other obligations of
present and former employees, independent contractors, consultants, suppliers
and customers to Seller related to the Business in connection with the Business,
but only to the extent assignable;
 
(i)  all leases of real and personal property which are used currently and as of
the Closing in providing retail mortgage loan origination services, including
the Leases;
 
(j)  all contracts and agreements relating to the operation of or otherwise in
connection with the Business, including the Contracts;
 
(k)  all other intangible assets of the Seller used in or otherwise connected to
the Business including, without limitation, goodwill and going concern value;
and
 
(l)  all claims and rights against third parties related to items (a)-(j) above,
including, without limitation, insurance claims, setoffs, refunds (excluding
prepaid Taxes), credits, causes of action and rights of recovery, but in each
case only to the extent arising after the Closing.
 
Section 2.2  Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Purchaser, and Seller shall
retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” shall mean each of the following assets:
 
(a)  all assets and contracts set forth on Exhibit 2.2 hereto;
 
(b)  Mortgage Loans held for sale, held in securitization trusts or held for
investment;
 
(c)  Mortgage Loans repurchased by Seller from any investor;
 
(d)  cash, cash equivalents and restricted cash except for those items described
in Section 2.1(g);
 
(e)  investment securities available for sale;
 
(f)  Tax assets, claims for Tax refunds, Tax Returns and Tax workpapers;
 
(g)  all interest rate swaps, caps, floors, collars and option agreements or
other interest rate risk management arrangements other than as relate to the
Pipeline Loans;
 
(h)  all rights in connection with, and assets of, any Employee Benefit Plan,
except to the extent otherwise provided in Article VIII hereof;
 
(i)  the domain name www.opteum.com;
 
(j)  all credits, prepaid expenses (excluding Tax refunds), advance payments and
deposits related to the real property leases for each of the branch offices
located at (i) West 115 Century Road, Paramus, New Jersey, and (ii) 1 Overton
Park, 3625 Cumberland Boulevard, Atlanta, Georgia;
 
(k)  all minute books, organizational documents, stock registers and such other
books and records of Seller as pertain to ownership, organization or existence
of Seller and duplicate copies of such records as are necessary to enable Seller
to prepare or file Tax Returns;
 
(l)  all accounting books and records of Unitholder and Seller;
 
(m)  all equity ownership interests owned by Seller or any of its direct or
indirect Subsidiaries; and
 
(n)  all escrow deposits relating to Seller’s Mortgage Loan inventory.
 
Section 2.3  Assumption of Liabilities. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall (or
shall cause its designated Affiliate or Affiliates to) assume, effective as of
the Closing, the following liabilities of Seller (collectively, the “Assumed
Liabilities”):
 
(a)  all obligations of Seller under the Pipeline Loans;
 
(b)  all Liabilities of Seller under the Contracts and Leases and under such
other contracts and leases that are deemed Assets for purposes of this Agreement
that arise out of or relate to the period after the Closing;
 
(c)  all Liabilities and obligations listed on Exhibit 2.3(c) hereto;
 
(d)  all obligations arising after the Closing with respect to the Transferred
Employees, including any severance obligations with respect to Transferred
Employees.
 
(e)  all Liabilities that relate directly to the Assets and that arise out of or
relate to the conduct of the Business by Purchaser after the Closing.
 
Section 2.4  The Purchase Price. The consideration for the Assets shall be (i)
the payment by the Purchaser to the Seller of FIVE MILLION DOLLARS
($5,000,000.00) (the “Purchase Price”) and (ii) the assumption by the Purchaser
of the Assumed Liabilities. The Purchaser shall pay the Seller the Purchase
Price by wire transfer to the Seller on the Closing Date. Notwithstanding the
foregoing, in the event employees of Seller employed in a sales function
(including loan officers and production managers) representing the threshold
percentage set forth in Exhibit 2.4 shall not have agreed to accept employment
with the Purchaser and become Transferred Employees as of the Closing Date, the
Purchase Price shall be reduced based on the formula set forth in Exhibit 2.4.
 
Section 2.5  Allocation of the Purchase Price. Prior to the Closing, the parties
shall mutually agree upon the allocation of the Purchase Price and Assumed
Liabilities (to the extent included in the amount realized for federal income
tax purposes) among the Assets in accordance with Code Section 1060 and the
Treasury Regulations thereunder (and any similar provision of state, local or
foreign Law, as appropriate). And all income Tax Returns and reports (including
IRS Form 8594) filed by the Purchaser and the Seller shall be prepared
consistently with such allocation; provided, that (i) the Purchaser’s reported
cost for the Assets may be greater than the amount allocated hereunder to
reflect the Purchaser’s acquisition costs not included in the total amount so
allocated, and (ii) the Seller’s reported amount realized may be less than the
amount allocated hereunder to reflect the Seller’s costs that reduce the amount
realized. For purposes of this Section 2.5, the Assets include the restrictive
covenants as set forth in Section 6.7.
 
Section 2.6  Nonassignable Contracts. To the extent that the assignment
hereunder by the Seller to the Purchaser of any Contract is not permitted or is
not permitted without the consent of any other party to such Contract, this
Agreement shall not be deemed to constitute an assignment of any such Contract
if such consent is not given or if such assignment otherwise would constitute a
breach of, or cause a loss of contractual benefits under, any such Contract, and
the Purchaser shall assume no obligations or liabilities under any such
Contract. The Seller shall advise the Purchaser promptly in writing with respect
to any Contract which the Seller knows or has substantial reason to believe will
not be able to be assigned to the Purchaser hereunder. Without in any way
limiting the Seller’s relevant representations and warranties or its obligation
to obtain all consents and waivers necessary for the sale, transfer, assignment
and delivery of the Contracts and the Assets to the Purchaser hereunder, if any
such consent is not obtained or if such assignment is not permitted irrespective
of consent and the Closing hereunder is consummated, the Seller shall cooperate
with the Purchaser following the Closing Date in any reasonable arrangement
designed to provide the Purchaser with the rights and benefits (subject to the
obligations) under any such Contract, including enforcement for the benefit of
the Purchaser of any and all rights of the Seller against any other party
arising out of any breach or cancellation of any such Contract by such other
party and, if requested by the Purchaser, acting as an agent on behalf of the
Purchaser or as the Purchaser shall otherwise reasonably require, all at the
Seller’s expense.
 
ARTICLE III  
 


 
THE CLOSING
 
Section 3.1  The Closing. The sale and transfer of the Assets by the Seller to
the Purchaser shall take place at 10:00 a.m. central time on May 31, 2007 at the
offices of Horwood Marcus & Berk Chartered, 180 North LaSalle Street, Suite
3700, Chicago, Illinois 60601, unless another date or place is agreed to in
writing by each of the parties hereto (the “Closing Date”).
 
ARTICLE IV  
 


 
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE UNITHOLDER
 
Except as specifically set forth in the Disclosure Schedule or the Exhibits
hereto, the Seller represents and warrants to the Purchaser that all of the
statements contained in this Article IV are true and correct as of the date of
this Agreement (or, if made as of a different specified date, as of such date).
Each exception set forth in the Disclosure Schedule or any Exhibit and each
other response to this Agreement set forth in the Disclosure Schedule or any
Exhibit is identified by reference to, or has been grouped under a heading
referring to, a specific individual section of this Agreement; provided,
however, that disclosure of any item in any section or subsection of the
Disclosure Schedule or any Exhibit that is not material shall be deemed
disclosure with respect to any other section or subsection to which the
relevance of such item is reasonably apparent. As used in this Article IV, the
Seller shall refer to the Seller.
 
Section 4.1  Organization; Qualification. The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the full power and authority to own, lease and
operate its properties and to carry on the Business as now conducted.
 
Section 4.2  Authorization; Validity of Agreement. The Seller and the Unitholder
have full power and authority to execute and deliver this Agreement, and to
consummate the Transaction. The execution, delivery and performance by the
Seller and the Unitholder of this Agreement and the consummation by the Seller
and the Unitholder of the Transaction have been duly authorized by all requisite
corporate action on the part of the Seller, the members of the Seller and the
Unitholder, and no other action on the part of the Seller or the Unitholder is
necessary to authorize the execution and delivery by the Seller or the
Unitholder of this Agreement or the consummation by it of the Transaction. The
Unitholder owns 100% of the Class A voting limited liability company interests
in the Seller and no other member of the Seller holds any voting interests in
the Seller. This Agreement has been duly executed and delivered by the Seller
and the Unitholder and, assuming due and valid authorization, execution and
delivery thereof by the Purchaser, this Agreement is a legal, valid and binding
obligation of the Seller and the Unitholder enforceable against the Seller and
the Unitholder in accordance with its terms.
 
Section 4.3  Consents and Approvals; No Violations. None of the execution,
delivery or performance of this Agreement by the Seller, the consummation by the
Seller of the Transaction or compliance by the Seller with any of the provisions
hereof will (i) conflict with or result in any breach of any provision of the
certificate of formation, limited liability company agreement or similar
organizational documents of the Seller, (ii) be in violation of any agreement to
which the Seller is a party or by which the Seller is bound; (iii) require any
filing with, authorization, consent or approval of, any Governmental Entity or
other Person (including consents from parties to Contracts and Leases to which
the Seller is a party); (iv) result in a violation or breach of, or constitute
(with or without due notice or the passage of time or both) a default (or give
rise to any right of termination, amendment, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contract or Lease; (v)
result in the imposition of a Lien on any of the Assets; or (vi) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to any
of the Seller’s properties or assets, except with respect to clauses (ii)-(vi)
above, for such breaches, defaults, violations and Liens that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
Section 4.4  Financial Statements. True and complete copies of the Financial
Statements are included in Exhibit 4.4. The Financial Statements have been
prepared from, are in accordance with and accurately reflect, the books and
records of the Seller, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be stated in the
notes thereto), and fairly present in all material respects the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in financial position, if any) of the Seller as of the times and
for the periods referred to therein (subject to normally recurring year-end
audit adjustments which are not material either individually or in the
aggregate). The Seller maintains all of its Financial Statements in accordance
with all applicable laws, rules and regulations of all federal, state, local
governments and agencies thereof that affect the Business or Assets of the
Seller. None of the Financial Statements contains any items of a special or
nonrecurring nature, except as expressly stated therein, and such Financial
Statements do not reflect any write-up or revaluation increasing the book value
of any asset of the Company.
 
Section 4.5  Title to Properties; Liens. The Seller has good, valid and
marketable title to the Assets (tangible and intangible) free and clear of all
Liens, other than Permitted Liens or Liens that are not material. The Assets
include all such properties and other assets necessary to permit the Seller to
conduct its Business in all respects in substantially the same manner as such
Business has been conducted prior to the date hereof, other than the Excluded
Assets. The Assets shall include all assets necessary for or related to the
conduct of the Business, other than the Excluded Assets, and all Assets acquired
since March 31, 2007 in the ordinary course of the Business and shall exclude
(i) all Assets sold or otherwise disposed of since March 31, 2007 in the
ordinary course of the Business and (ii) the Excluded Assets.
 
Section 4.6  Personal Property. All of the Assets that are tangible personal
property are in good operating condition and repair, ordinary wear and tear
excepted, and are useable in the ordinary course of business. None of the Assets
that are tangible personal property require any material repair or replacement,
except for maintenance in the ordinary course of business. No material portion
of the Assets that are tangible personal property are located at locations other
than locations that are either leased or owned by the Seller.
 
Section 4.7  Leases. A true and complete copy of each Lease has been provided to
the Purchaser. The leasehold estate created by each Lease is free and clear of
all Liens. There are no existing material defaults by the Seller under any of
the Leases. No event has occurred that (whether with or without notice, lapse of
time or the happening or occurrence of any other event) would constitute a
material default by the Seller under any Lease. The Seller has not received
notice, nor does Seller have any knowledge that any lessor under any Lease will
not consent (where such consent is necessary) to the consummation of the
Transaction without requiring any modification of the rights or obligations of
the lessee thereunder.
 
Section 4.8  Environmental Matters. To the Seller’s knowledge, the Seller is in
compliance with all applicable Environmental Laws. The Seller has not has
received any written communication, whether from a Governmental Entity, citizens
group, employee or otherwise, that alleges that the Seller is not in compliance
with any Environmental Laws. There is no Environmental Claim by any Person that
is pending or, to the Seller’s knowledge, threatened against the Seller.
 
Section 4.9  Contracts.
 
(a)  Exhibit 4.9 sets forth all of the material contracts and other agreements
(whether written or oral) (i) to which the Seller is a party that relate to the
Business, and by or to which the Seller is bound, or by or to which any of the
Assets are bound and (ii) which are necessary or are related to the operation of
the Business (collectively, the “Contracts”). True and complete copies of all of
the Contracts have been provided to the Purchaser. For purposes of this
Agreement, “material contracts and other agreements” shall only include
contracts and agreements with respect to which the aggregate liabilities or
obligations of either party thereto exceed $50,000.
 
(b)  Each Contract is in full force and effect, has not been materially modified
or amended except to the extent such modification or amendment has been
disclosed to the Purchaser, and constitutes the legal, valid and binding
obligation of the Seller in accordance with the terms of such agreement. To the
knowledge of the Seller, each Contract is a legal, valid and binding obligation
of the other party to the Contract. In the past twelve (12) months, the Seller
has not given nor received a written notice of breach or default under or had
any dispute with respect to any Contract which is pending or which has been
resolved with payments in excess of $50,000.
 
Section 4.10  Litigation. The Seller is not a party to any material action, suit
or Proceeding related to the Assets or the Business before any court or
governmental or other regulatory or administrative agency or commission. The
Seller has not received notice of and has no knowledge of any action, suit,
inquiry, Proceeding or investigation by or before any court or governmental or
other regulatory or administrative agency or commission pending or threatened
against or involving the Seller which questions or challenges the validity of
this Agreement or any action taken or to be taken by the Seller pursuant to this
Agreement or in connection with the Transaction. The Seller is not subject to
any judgment, order or decree which may reasonably be expected to have an
adverse effect on the Assets.
 
Section 4.11  Compliance with Laws. The Seller has complied in a timely manner
with all laws, rules and regulations, ordinances, judgments, decrees, orders,
writs and injunctions of all United States federal, state, local, foreign
governments and agencies thereof that affect the Assets, except for any such
failure to comply that would not have, or be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect; and no written
notice, charge, claim, action or assertion has been received by the Seller or,
to the Seller’s knowledge, has been filed, commenced or threatened against the
Seller alleging any material violation of any of the foregoing.
 
Section 4.12  Tax Matters.
 
(a)  The Seller has timely filed all material Tax Returns required to be filed
by the Seller. All such Tax Returns are true, correct, and complete in all
material respects. With respect to all material Taxes imposed on the Seller or
for which the Seller is or could be liable, whether to taxing authorities or to
other Persons, with respect to all taxable periods or portions of periods up to
and including the Closing (including, but not limited to, taxable periods or
portions of periods ending on or before the Closing), all applicable laws and
agreements have been complied with in all material respects, and all material
amounts of Taxes required to be paid by the Seller to taxing authorities or
others on or before the Closing have been paid. The Seller has fully accrued for
or reserved against any and all material amounts of Taxes of the Seller or for
which the Seller is or could be liable relating to periods up to and including
the Closing.
 
(b)  The Seller has not been delinquent in the payment of any material amounts
of Tax nor is there any material Tax deficiency outstanding, proposed, assessed,
threatened, or expected to be commenced by any Tax authority against the Seller.
The Seller has not executed or requested any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.
 
(c)  The Seller has no liability for any material amounts of unpaid Taxes which
have not been accrued for or reserved on the Financial Statements, whether
asserted or unasserted, contingent or otherwise. There are no Liens for Taxes on
the Assets other than Taxes not yet due and payable.
 
Section 4.13  Intellectual Property.
 
(a)  Exhibit 4.13 sets forth a true and complete list of all of the domain
names, Tradenames, Trademarks and Patents owned or licensed by the Seller and
that are used in or relate to the Business or the Assets.
 
(b)  The Seller owns and possesses or has the right to use pursuant to a valid
and enforceable written license, sublicense, agreement, or permission all Seller
Intellectual Property and Computer Software used by it or held for use by it in
connection with its Business, free and clear of all Liens other than Permitted
Liens.
 
(c)  All Seller Intellectual Property registrations and applications owned by
the Seller and used in the Business as currently conducted (i) are valid,
subsisting, in proper form and enforceable, and have been duly maintained,
including the submission of all necessary filings and fees in accordance with
the legal and administrative requirements of the appropriate jurisdictions and
(ii) have not lapsed, expired or been abandoned, and no patent, registration or
application therefore is the subject of any opposition, interference,
cancellation proceeding or other legal or governmental proceeding before any
Governmental Entity in any jurisdiction.
 
(d)  There are no conflicts with or infringements of any Seller Intellectual
Property by any third party’s Intellectual Property and the conduct of the
Business as currently conducted does not conflict with or infringe in any way on
any proprietary right of any third party. There is no claim, suit, action or
proceeding pending or threatened against the Seller (i) alleging any such
conflict or infringement of Seller Intellectual Property with any third party’s
proprietary rights or (ii) challenging the ownership, use, validity or
enforceability of the Seller Intellectual Property.
 
(e)  The Computer Software used by the Seller in the operation of the Business
or otherwise in connection with the Business was either (i) developed by
employees of the Seller within the scope of their employment, (ii) developed on
behalf of the Seller by a third party, and all ownership rights therein are
assignable or otherwise transferable to the Purchaser or (iii) licensed or
acquired from a third party pursuant to a written license, assignment, or other
contract that is in full force and effect and of which the Seller is not in
breach and which is fully assignable to the Purchaser.
 
(f)  All consents, filings, and authorizations by or with Governmental Entities
or third parties necessary with respect to the consummation of the Transaction,
as they may affect the Seller Intellectual Property, have been obtained.
 
(g)  The Seller has not entered into any consent, indemnification, forbearance
to sue, settlement agreement or cross-licensing arrangement with any Person
relating to the Seller Intellectual Property or any Intellectual Property
licensed by the Seller, or the Intellectual Property of any third party.
 
(h)  The execution and delivery of this Agreement or the performance of its
obligations under this Agreement will not result in the breach of any license,
sublicense or other agreement relating to the Seller Intellectual Property.
 
Section 4.14  Employees, Officers and Managers.
 
(a)  Exhibit 4.14 contains a complete and correct list of individuals employed
by the Seller in connection with the Business with the following information:
(i) the names, current compensation rates and other compensation and amount of
accrued sick time and vacation time of all individuals presently employed by the
Seller, (ii) the names and total annual compensation for all independent
contractors who render services on a regular or seasonal basis to the Seller,
and (iii) the names and titles of the officers and managers of the Seller. No
person listed thereon has received any bonus or increase in compensation, and
there has been no “general increase” in the compensation or rate of compensation
payable to any such employees, that is not reflected on Exhibit 4.14, nor has
the Seller made any promise to the employees listed on Exhibit 4.14, orally or
in writing, of any bonus or increase in compensation, whether or not legally
binding, that is not reflected on Exhibit 4.14. No employee has threatened not
to continue his or her employment, nor has any independent contractor threatened
not to enter into an engagement with the Purchaser, due to the Transaction or
otherwise.
 
(b)  The Seller is not a party to or bound by any collective bargaining or
similar agreement with any labor organization or employee association applicable
to employees of the Seller engaged in the Business. No labor union has been
certified by the National Labor Relations Board as bargaining agent for any of
the employees of the Seller engaged in the Business; no notice has been received
by the Seller from any labor union stating that it has been designated as the
bargaining agent for any of said employees; and no petition has been filed by
any labor union requesting an election to determine whether or not it is the
exclusive bargaining agent for any of said employees. To the Seller’s knowledge,
none of the employees of the Seller engaged in the Business are represented by
any labor organization and there have been no union organizing activities among
the employees of the Seller engaged in the Business within the past five (5)
years.
 
Section 4.15  Pipeline Loans. Each Pipeline Loan was underwritten and funded in
accordance with applicable underwriting standards of the Seller in effect at the
time the Pipeline Loan was originated, and each such Pipeline Loan is in
conformity with the applicable underwriting standards. To the Seller’s
knowledge, no fraud occurred on the part of any Person in connection with any
Pipeline Loan that could adversely affect the Purchaser, or result in the
Purchaser incurring a Loss. With regard to interest rate locks on all Pipeline
Loans, (a) all Pipeline Loans with a locked interest rate were locked in
accordance with the Seller’s written loan lock policies; (b) all Pipeline Loans
with a locked interest rate are included on locked loan pipeline or loan
production reports; and (c) all extensions of time for the duration of any loan
locks on any Pipeline Loan with a locked interest rate are recorded on the
books, records, mortgage lending software systems, and reports of the Seller.
 
Section 4.16  Brokers or Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any brokers’ or
finder’s fee or any other commission or similar fee in connection with any of
the Transaction.
 
ARTICLE V  
 


 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that all of the statements
contained in this Article V are true and correct as of the date of this
Agreement (or, if made as of a different specified date, as of such date).
 
Section 5.1  Organization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware and
has all requisite limited liability company or other power and authority and all
necessary governmental approvals to own, lease and operate its properties and to
carry on its business as now being conducted. The Purchaser is duly qualified or
licensed to do business as a foreign limited liability company and is in good
standing as a foreign limited liability company in each jurisdiction in which
either the ownership or use by the Purchaser of the Purchaser’s assets or the
operation by the Purchaser of the Purchaser’s business requires such licensing,
qualification or good standing except where the failure to have such
qualifications or licenses will not have a Purchaser Material Adverse Effect.
 
Section 5.2  Authorization; Validity of Agreement. The Purchaser has full
limited liability company power and authority to execute and deliver this
Agreement and to consummate the Transaction and to perform its obligations
hereunder. The execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the Transaction have been duly authorized by
the Purchaser, and no other action on the part of the Purchaser is necessary to
authorize the execution and delivery by the Purchaser of this Agreement or the
consummation of the Transaction. No vote of, or consent by, the holders of any
class or series of stock or voting debt issued by the Purchaser is necessary to
authorize the execution and delivery by the Purchaser of this Agreement or the
consummation by it of the Transaction. This Agreement has been duly executed and
delivered by the Purchaser, and, assuming due and valid authorization, execution
and delivery hereof by the Unitholder and the Seller, is a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms.
 
Section 5.3  Consents and Approvals; No Violations. None of the execution,
delivery or performance of this Agreement by the Purchaser, the consummation by
the Purchaser of the Transaction or compliance by the Purchaser with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of the certificate of formation, limited liability company agreement
or similar organizational documents of the Purchaser, (ii) be in violation of
any agreement to which the Purchaser is a party or by which the Purchaser is
bound; (iii) other than license applications to be filed by the Purchaser or its
Assignee with applicable Governmental Entities, including but not limited to
state mortgage licensing authorities, with respect to each of the Seller’s
offices that Purchaser is acquiring through its assumption of the Leases and
purchase of the Assets at those offices pursuant to this Agreement, require any
filing with, authorization, consent or approval of, any Governmental Entity or
other Person (including consents from parties to loans, contracts, leases and
other agreements to which the Purchaser is a party), (iv)  result in a violation
or breach of, or constitute (with or without due notice or the passage of time
or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement, (v)  violate any order, writ, injunction, decree, statute,
rule or regulation applicable to any of the Purchaser’s properties or assets.
 
Section 5.4  Compliance with Laws; Permits. 
 
(a)  The Purchaser has complied in a timely manner with all laws, rules and
regulations, ordinances, judgments, decrees, orders, writs and injunctions of
all United States federal, state, local, foreign governments and agencies
thereof that affect the assets or business of the Purchaser, except for any such
failure to comply that would not have, or be reasonably likely to have,
individually or in the aggregate, a Purchaser Material Adverse Effect; and no
written notice, charge, claim, action or assertion has been received by the
Purchaser or, to the Purchaser’s knowledge, has been filed, commenced or
threatened against the Purchaser alleging any material violation of any of the
foregoing.
 
(b)  The Purchaser currently has all Permits which are required for the
ownership of the Purchaser’s properties and assets and the conduct of the
Purchaser’s business as presently conducted. The Purchaser is not in default or
violation, and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation, of any term, condition or
provision of any Permit to which the Purchaser is a party, to which its business
as presently conducted is subject or by which any of its properties or assets
are bound, except where the existence of such default or violation would not
have, or be reasonably likely to have, individually or in the aggregate, a
Purchaser Material Adverse Effect. All applications required to have been filed
for the renewal of any Permit of the Purchaser have been duly filed on a timely
basis with the appropriate Governmental Entity, and all other filings required
to have been made with respect to any such Permit have been duly made on a
timely basis with the appropriate Governmental Entity except where the failure
to file would not have, or be reasonably likely to have, individually or in the
aggregate, a Purchaser Material Adverse Effect.
 
Section 5.5  Brokers or Finders. Except for the Purchaser’s engagement of
Classic Strategies Group, neither the Purchaser nor any of its Subsidiaries or
Affiliates has entered into any agreement or arrangement entitling any agent,
broker, investment banker, financial advisor or other firm or Person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the Transaction.
 
Section 5.6  Absence of Litigation. To the Purchaser’s knowledge, there are no
actions, suits, Proceedings, investigations or grievances pending or threatened
against the Purchaser, (i) challenging the validity or propriety of the
Transaction; or (ii) which could adversely affect the ability of the Purchaser
to perform its obligations under this Agreement.
 
Section 5.7  Purchaser Net Worth. Purchaser has a net worth of not less than
$10,000,000 and liquidity in an amount that is reasonably sufficient to enable
the Purchaser to satisfy its indemnification obligations under Article IX of
this Agreement.
 
ARTICLE VI  
 


 
COVENANTS
 
Section 6.1  Interim Operations of the Seller. The Seller covenants and agrees
that, after the date hereof and prior to the Closing Date (unless another date
is specified), except (i) as expressly provided in this Agreement, (ii) as set
forth in the Disclosure Schedule, or (iii) as may be agreed in writing by the
Purchaser:
 
(a)  the Business shall be conducted in the same manner as heretofore conducted
and only in the ordinary course, and the Seller shall use all commercially
reasonable efforts to (i) preserve the business organization of the Seller,
(ii) keep available the services of the current officers and employees of the
Seller that are engaged in the Business (provided that commercially reasonable
efforts shall not require the Seller to offer any officers or employees any
particular salary, bonus or other form of remuneration), and (iii) maintain the
existing relations with Customers, creditors, business partners and others
having business dealings with the Seller in connection with the Business.
 
(b)  the Seller shall not modify, amend or terminate any of its Contracts or
waive, release or assign any material rights or claims, except in the ordinary
course of business and consistent with past practice;
 
(c)  the Seller shall not, except in the ordinary course of business and
consistent with past practice, dispose of or permit to lapse any rights to any
Seller Intellectual Property;
 
(d)  the Seller shall not lease, license, mortgage, pledge or encumber any
Assets or transfer, sell or dispose of any Assets, except in the ordinary and
usual course of business and consistent with past practice;
 
(e)  the Seller shall not: (i) make any change in the compensation payable or to
become payable to any of its officers, directors, employees, agents or
consultants (other than normal recurring increases in the ordinary course of
business of wages payable to employees who are not officers or directors or
Affiliates of the Seller) or to Persons providing management services that are
engaged in the Business, or (ii) enter into or amend any employment, severance,
consulting, termination or other agreement with, or employee benefit plan for,
or make any loan or advance to, any of its officers, directors, employees,
Affiliates, agents or consultants that are engaged in the Business or (iii) make
any change in its existing borrowing or lending arrangements for or on behalf of
any of such Persons pursuant to an employee benefit plan or otherwise;
 
(f)  the Seller shall not permit any insurance policy naming it as a beneficiary
or a loss payable payee to be cancelled or terminated without notice to the
Purchaser;
 
(g)  the Seller shall not adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of the Seller;
 
(h)  the Seller shall not enter into any agreement, contract, commitment or
arrangement to do any of the foregoing, or authorize, recommend, propose or
announce an intention to do, any of the foregoing;
 
(i)  the Seller shall not permit any Lien on any of the Assets, except in the
ordinary course of business and consistent with past practice; and
 
(j)  the Seller shall not amend or alter the terms of any Contract, except in
the ordinary course of business and consistent with past practice.
 
Section 6.2  Assignment of Rights and Delegation of Obligations by the
Purchaser. In the event the Purchaser elects to assign its rights and delegate
its obligations under this Agreement to an Assignee, the Purchaser will remain
responsible for, and does hereby unconditionally guarantee the performance by
the Assignee of, all covenants, agreements and obligations of the Purchaser
hereunder that are delegated to the Assignee. Accordingly, the Purchaser hereby
agrees to indemnify the Seller and the Unitholder, and hold the Seller and the
Unitholder harmless, against any and all Losses and Liabilities that the Seller
or the Unitholder incurs as a result of any breach by the Assignee of any of the
representations, warranties, covenants, agreements or obligations assumed or
made by the Assignee under the assignment and assumption agreement between the
Purchaser and such Assignee (the “Assignment and Assumption Agreement”). Any
Assignment and Assumption Agreement pursuant to which the Purchaser assigns its
rights and delegates its obligations under this Agreement to an Assignee shall
contain representations, warranties, covenants and agreements on the part of the
Assignee, to and for the direct benefit of the Seller and the Unitholder,
substantially as follows:
 
(a)  The Assignee is duly organized, validly existing and in good standing under
the laws of its jurisdiction of formation and has all requisite limited
liability company or other power and authority and all necessary governmental
approvals to own, lease and operate its properties and to carry on its business
as now being conducted, except where the failure to have such approvals would
not have, or be reasonably likely to have, individually or in the aggregate, a
Purchaser Material Adverse Effect. The Assignee is duly qualified or licensed to
do business and is in good standing in each jurisdiction in which either the
ownership or use by the Assignee of the Assets or the operation by the Assignee
of the Business upon consummation of the Transaction contemplated hereunder,
requires such licensing, qualification or good standing, except where the
failure to have such qualification or license would not have, or be reasonably
likely to have, individually or in the aggregate, a Purchaser Material Adverse
Effect.
 
(b)  The Assignee has full power and authority to execute and deliver the
Assignment and Assumption Agreement, to consummate the Transaction and to
perform its obligations under this Agreement. The execution, delivery and
performance by the Assignee of Assignment and Assumption Agreement and the
consummation of the Transaction have been duly authorized by the Assignee, and
no other action on the part of the Assignee is necessary to authorize the
execution and delivery by the Purchaser of Assignment and Assumption Agreement
or the consummation of the Transaction. The Assignment and Assumption Agreement
has been duly executed and delivered by the Assignee, and, assuming due and
valid authorization, execution and delivery thereof by the Purchaser, is a
legal, valid and binding obligation of the Assignee, enforceable against the
Assignee in accordance with its terms.
 
(c)  None of the execution and delivery of the Assignment and Assumption
Agreement by the Assignee, the performance by the Assignee of the Purchaser’s
obligations under this Agreement that the Assignee so assumes or the
consummation by the Assignee of the Transaction or compliance by the Assignee
with any of the provisions hereof will (i) conflict with or result in any breach
of any provision of the certificate of formation, limited liability company
agreement or similar organizational documents of the Assignee, (ii) be in
violation of any agreement to which the Assignee is a party or by which the
Assignee is bound except where the violation would not have, or be reasonably
likely to have, individually or in the aggregate, a Purchaser Material Adverse
Effect; (iii) other than license applications to be filed by the Assignee with
applicable Governmental Entities, including but not limited to state mortgage
licensing authorities, with respect to each of the Seller’s offices that the
Assignee will be acquiring through its assumption of the Leases and purchase of
the Assets at those offices pursuant to this Agreement, require any filing with,
authorization, consent or approval of, any Governmental Entity or other Person
(including consents from parties to loans, contracts, leases and other
agreements to which the Purchaser is a party), or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to any of the
Assignee’s properties or assets except where the violation would not have, or be
reasonably likely to have, individually or in the aggregate, a Purchaser
Material Adverse Effect.
 
(d)  The Assignee has complied in a timely manner with all laws, rules and
regulations, ordinances, judgments, decrees, orders, writs and injunctions of
all United States federal, state, local, foreign governments and agencies
thereof that affect the assets or business of the Assignee, except for any such
failure to comply that would not have, or be reasonably likely to have, a
Purchaser Material Adverse Effect; and no written notice, charge, claim, action
or assertion has been received by the Assignee or, to the Assignee’s knowledge,
has been filed, commenced or threatened against the Assignee alleging any
material violation of any of the foregoing.
 
(e)  The Assignee covenants and agrees to apply promptly for, and to use its
best efforts to obtain as soon as reasonably practicable after the date of the
Assignment and Assumption Agreement, all of the Permits, including but not
limited to all state mortgage licenses, which are required for the Assignee to
own the Assets and operate the Business immediately following the Closing. The
Assignee currently has all Permits, including but not limited to all state
mortgage licenses, which are required for the ownership of the Assignee’s
properties and assets and the conduct of the Assignee’s business as presently
conducted. The Assignee is not in default or violation, and no event has
occurred which, with notice or the lapse of time or both, would constitute a
default or violation, of any term, condition or provision of any Permit to which
the Assignee is a party, to which its business as presently conducted is subject
or by which any of its properties or assets are bound except where the existence
of such default or violation would not have, or be reasonably likely to have,
individually or in the aggregate, a Purchaser Material Adverse Effect. All
applications required to have been filed for the renewal of any of the
Assignee’s existing Permits have been duly filed on a timely basis with the
appropriate Governmental Entity, and all other filings required to have been
made with respect to any such Permit have been duly made on a timely basis with
the appropriate Governmental Entity except where the failure to file would not
have, or be reasonably likely to have, individually or in the aggregate, a
Purchaser Material Adverse Effect.
 
(f)  To the Assignee’s knowledge, there are no actions, suits, Proceedings,
investigations or grievances pending or threatened against the Assignee,
(i) challenging the validity or propriety of the Transaction; or (ii) which
could adversely affect the ability of the Assignee to perform its obligations
under this Agreement.
 
(g)  The Assignee understands and agrees that the Seller is a named third-party
beneficiary of the Assignment and Assumption Agreement, and the Assignee agrees
that all covenants, agreements and obligations of the Purchaser under this
Agreement that are delegated to the Assignee under the Assignment and Assumption
Agreement shall become covenants, agreement and obligations of the Assignee to
and for the direct benefit of the Seller and the Seller shall have, as a
non-exclusive remedy, a direct right of action against the Assignee in the event
of any breach by the Assignee of any such covenant, agreement or obligation.
 
Section 6.3  Access. During the period beginning on the date of the announcement
by the Seller of the transactions contemplated by this Agreement to its
employees (the “Announcement”) and ending on the Closing, the Seller shall
afford to the Purchaser and its officers, managers, employees, auditors, legal
counsel, agents, advisors and other authorized representatives (collectively,
“Representatives”) reasonable access during normal business hours to inspect,
investigate and audit the contracts and operations and the Business of the
Seller and to review all accounting books and records of the Seller, provided,
however, that any such inspection, investigation or audit by the Purchaser shall
in no event affect the representations and warranties made by the Seller or the
Unitholder in this Agreement or the remedies of the Purchaser for breaches of
the Seller’s representations and warranties hereunder. After the Closing Date,
the Seller shall afford the Purchaser and its Representatives reasonable access
to all accounting books and records of the Seller as reasonably requested by the
Purchaser.
 
Section 6.4  Government Approvals. Promptly following the execution of this
Agreement, each Party, with the reasonable cooperation of the other Party, shall
use its commercially reasonable efforts to obtain the necessary licenses and
approvals from, and submit the appropriate notices or materials to, to the
extent required or appropriate under applicable law, all federal and state
governmental mortgage banking regulatory agencies, all federal and state
governmental real estate escrow and settlement regulatory agencies and other
governing federal and state agencies regarding the transactions contemplated by
this Agreement. In addition, the Seller or the Purchaser, as required under
applicable law, shall obtain all necessary approvals, consents and non-objection
notices from all federal and state governmental mortgage banking regulatory
agencies, all federal and state governmental real estate escrow and settlement
regulatory agencies and other governing federal and state agencies regarding the
transactions contemplated by this Agreement.
 
Section 6.5  Further Action. Each of the Purchaser, the Unitholder and the
Seller shall use its commercially reasonable efforts to (i) take all actions
necessary or appropriate to consummate the Transaction and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the Transaction.
 
Section 6.6  No Solicitation of Competing Transaction. From and after the date
hereof until the Closing Date, neither the Seller nor any Affiliate of the
Seller shall (and the Seller shall cause the officers, directors, employees,
representatives and agents of the Seller and each Affiliate of the Seller,
including investment bankers, attorneys and accountants, not to), directly or
indirectly, encourage, solicit, initiate or participate in discussions or
negotiations with, or provide any information to, any Person or group (other
than the Purchaser, any of its Affiliates or representatives) concerning any
Acquisition Proposal. The Seller shall not enter into any agreement with respect
to any Acquisition Proposal. Upon execution of this Agreement, the Unitholder
and the Seller shall immediately cease any existing activities, discussions or
negotiations with any parties conducted heretofore with respect to any of the
foregoing. The Seller shall promptly notify the Purchaser of the existence of
any proposal or inquiry received by the Seller or any Unitholder, and the Seller
shall immediately communicate to the Purchaser the terms of any proposal or
inquiry which any of them may receive (and shall immediately provide to the
Purchaser copies of any written materials received by the Seller or any
Unitholder in connection with such proposal, discussion, negotiation or inquiry)
and the identity of the party making such proposal or inquiry. 
 
Section 6.7  Non-Solicitation and Confidentiality.
 
(a)  During the period commencing on as of the date hereof and ending on the
third (3rd) anniversary of the Closing Date, the Seller and the Unitholder
covenant and agree that neither the Seller nor the Unitholder will, without the
express prior written approval of the Purchaser, directly or indirectly, (i)
solicit, recruit, contract with, induce or attempt to influence or advise, any
current or former sales agent, Referral Source, current or former employees,
agent, representative or any other person that has an employment, agency or
business relationship with the Seller related to the Business as of the date
hereof to terminate or otherwise impair his employment or other relationship
with the Purchaser or hire, engage or enter into any co-ownership or other
arrangement with any such person or (ii) interfere with, or seek to interfere
with, the relationship or potential relationship between the Purchaser and/or
any sales agent, Referral Source, employees, agent, representative or any other
person that has an employment, agency or business relationship with the Seller
as of the date hereof.
 
(b)  From and after the date hereof, the Seller, the Unitholder and each of
their Affiliates shall hold in confidence and shall cause all of their
representatives and advisors to hold in confidence all confidential documents
and information with respect to the Assets and agrees not to disclose, publish
or make use of the same to any third party without the consent of the Purchaser,
except to the extent that such information shall have become public knowledge
other than by breach of this Agreement. Neither the Seller nor the Unitholder
nor their respective officers, directors and affiliates shall have any
obligation to hold in confidence all confidential documents and information with
respect to the Assets if and to the extent disclosure thereof is specifically
required by law; provided, that in the event disclosure is required by
applicable law, the Seller and the Unitholder shall, to the extent reasonably
possible, provide the Purchaser with prompt notice of such requirement prior to
making any disclosure so that the Purchaser may seek an appropriate protective
order.
 
(c)  From and after the date hereof, the Seller, the Unitholder and each of
their Affiliates shall hold in confidence and shall cause all of their
representatives and advisors to hold in confidence all confidential documents
and information with respect to the identity of the Assignee, if any, and agrees
not to disclose, publish or make use of the same to any third party without the
consent of the Purchaser, except to the extent such disclosure is required by
Law.
 
(d)  The parties recognize that a breach by the Seller or the Unitholder of this
Section 6.7 may cause irreparable and material loss and damage to the Purchaser
as to which the Purchaser will not have an adequate remedy at law or in damages.
Accordingly, each party acknowledges that the issuance of an injunction or other
equitable remedy is an appropriate remedy for any such breach without the
necessity of proving that monetary damages are inadequate or cannot be measured
and without posting any bond or other security.
 
(e)  To the extent that the covenants provided for in this Section 6.7 may later
be deemed by a court to be too broad to be enforced with respect to its duration
or with respect to any particular activity or geographic area, the court making
such determination shall have the power to reduce the duration or scope of this
Section 6.7, and to add or delete specific words or phrases. This Section 6.7,
as modified, shall then be enforced.
 
Section 6.8  Use of Name. On the Closing Date, the Seller shall change the
Seller’s name to a name that is not similar to “Opteum Financial Services” and,
within thirty (30) days after the Closing Date, will cease using, directly or
indirectly, in any manner the name “Opteum Financial Services” or any
Intellectual Property that is similar in sound or appearance. The Seller and the
Purchaser acknowledge and agree that all such Intellectual Property shall be
considered Seller Intellectual Property. The Unitholder acknowledges and agrees
that, after the Closing Date, the Purchaser may use the name “Opteum Financial
Services” and all derivations thereof; provided, however, that the Purchaser
agrees not to use, and shall not have any right or interest in, the following
names until such date that the Seller and its Affiliates no longer need to use
such names: Opteum Mortgage Acceptance Corporation, Opteum Group, LLC, Opteum
Financial Services Corporation or Opteum SPV2, LLC.
 
Section 6.9  Unitholder’s Name. On or before December 31, 2007, the Unitholder
shall change the Unitholder’s corporate name to a name that is not similar to
“Opteum” and thereafter will not directly or indirectly use in any manner the
name “Opteum” or any Intellectual Property that is similar in sound or
appearance thereto and shall transfer all of the Unitholder’s right, title and
interest in and to all such Intellectual Property to the Purchaser. Neither the
use of the name “Opteum Financial Services” nor any derivation thereof by the
Purchaser following the Closing Date shall be deemed to be an infringement upon
the rights of the Unitholder. After the Closing Date and prior to the completion
of the transfer of the Unitholder’s above-referenced Intellectual Property to
the Purchaser, the Unitholder shall maintain a link on the www.opteum.com
website and all of its other websites directing consumers seeking products or
services related to the Business to a website designated by the Purchaser. The
Purchaser agrees that upon the completion of the change of the Unitholder’s
corporate name, and the above-referenced transfer of Intellectual Property, the
Purchaser shall maintain a link on the www.opteum.com website directing
consumers seeking products or services provided by the Seller or the Unitholder
to the then current websites of the Seller or the Unitholder as designated by
them.
 
Section 6.10  Employee-Related Matters. It is the intention of the Purchaser
that the Purchaser shall employ substantially all of the Seller’s existing
qualified loan production and production support employees that are employed in
connection with the operation of the Business and such other individuals as are
set forth in Exhibit 4.14. Within five (5) calendar days of the date hereof, the
Purchaser shall deliver to the Seller a list of the names of those employees
that the Purchaser desires to hire after Closing (“Retained Employees”). The
Purchaser shall also decide upon, and offer, the appropriate retention bonuses
to be paid to the Transferred Employees. All Retained Employees who accept an
offer of employment from the Purchaser shall become “Transferred Employees.”
Following the Closing, in the event the Purchaser is required to pay a
Transferred Employee for accrued vacation time or other benefits, the Seller
shall reimburse the Purchaser for that portion of the accrued vacation time or
benefits related to the period prior to the Closing Date.
 
Section 6.11  Transition Services. Each of the Purchaser and the Seller shall
use its commercially reasonable efforts to negotiate and mutually agree to an
agreement in substantially the form attached hereto as Exhibit 6.11, pursuant to
which (A) the Purchaser shall make available to the Seller (i) such of the
Transferred Employees as the Seller may reasonably request; (ii) all of the
Computer Software used in connection with the Business and (iii) the Business’
reporting, compliance, accounting and financial systems to support the Seller in
transition activities, and (B) the Seller shall make available to the Purchaser
any other systems of the Seller that are not included in the Assets for the
purpose of operating the Business until such time as the Purchaser can perform
all functions of the Business using the Purchaser’s systems, all of which shall
be subject to mutually agreed upon cost sharing arrangements (the “Transition
Services Agreement”).
 
Section 6.12  Sublease Agreements. Between the date of this Agreement and the
Closing Date, each of the Purchaser and the Seller shall use its commercially
reasonable efforts to negotiate and mutually agree to sublease agreements
pursuant to which the Purchaser will agree to sublease from the Seller (i) an
approximately 17,500 square foot office space located at West 115 Century Road,
Paramus, New Jersey, and (ii) an approximately 9,000 square foot office space
located at 1 Overton Park, 3625 Cumberland Boulevard, Atlanta, Georgia, in each
case at the same rental rate that is payable by the lessee under each lease (the
“Subleases”).
 
Section 6.13  Permitted Liens. The Seller shall cause to be paid or reimburse
the Purchaser with respect to all amounts related to Permitted Liens in excess
of $50,000.
 
Section 6.14  WARN Act Compliance. The Seller and the Purchaser shall take
reasonable steps to cooperate with each to take or avoid taking such actions as
would result in the application of the WARN Act in connection with the cessation
of the Seller’s operations; provided, however, that Seller shall bear no
responsibility for any WARN Act non-compliance that results from the termination
by the Purchaser of any Transferred Employees after the Closing.
 
Section 6.15  Tax Indemnity. The Seller and the Unitholder agree to indemnify
the Purchaser and the Purchaser’s members, managers, officers, employees and
agents from and against and agrees to hold each of them harmless from, any and
all Losses incurred or suffered by them relating to or arising out of or in
connection with any and all Taxes that have become due and payable during or
which have accrued with respect to the Seller or the Unitholder for any period
included in the Tax Indemnification Period and that have not been paid prior to
the Closing Date. Any Taxes attributable to the operations of the Seller payable
as a result of an audit of any Tax Return shall be deemed to have accrued in the
period to which such taxes are attributable.
 
Section 6.16  Updating of Disclosure Schedules. Seller shall update the
Disclosure Schedule and Exhibits not less than three (3) days prior to the
Closing Date.
 
Section 6.17  Net Worth.
 
(a)  For a period of one year after the Closing Date, the Unitholder shall cause
the Seller to maintain a net worth of not less than $10,000,000 and to maintain
liquidity in an amount that is reasonably sufficient to enable the Seller to
satisfy its indemnification obligations under Article IX of this Agreement.
During such one year period, the Seller shall not make any distributions to its
members or transfer any of its assets if such actions would cause the Seller’s
net worth to fall below $10,000,000 or would cause the Seller’s liquidity to
fall below an amount that is reasonably sufficient to enable the Seller to
satisfy its indemnification obligations under Article IX of this Agreement.
 
(b)  Until the earlier of the Closing or the termination of this Agreement,
Purchaser shall maintain a net worth of not less than $10,000,000 and shall
maintain liquidity in an amount that is reasonably sufficient to enable the
Purchaser to satisfy its indemnification obligations under Article IX of this
Agreement. During such period, the Purchaser shall not make any distributions to
its members or transfer any of its assets if such actions would cause the
Purchaser’s net worth to fall below $10,000,000 or would cause the Purchaser’s
liquidity to fall below an amount that is reasonably sufficient to enable the
Purchaser to satisfy its indemnification obligations under Article IX of this
Agreement.
 
Section 6.18  Assignment by the Purchaser. The Purchaser shall have the right,
but not the obligation, to assign its rights under this Agreement to an
Affiliate on or prior to the Closing Date; provided, however, the assignment of
such rights shall not release the Purchaser of its obligations and liabilities
hereunder.
 
Section 6.19  Insurance for Transferred Employees. The Seller shall, at the
expense of the Purchaser, extend the existing health, dental and medical
insurance benefits and policies with respect to the Transferred Employees until
the later of (a) three months following the Closing Date or (b) the date on
which the Transferred Employees become eligible for health, dental and medical
insurance benefits and policies under the Purchaser’s (or the Assignee’s) plans.
 
ARTICLE VII  
 


 
CONDITIONS
 
Section 7.1  Conditions to Obligations of the Purchaser to Effect the Closing.
 
(a)  The obligations of the Purchaser to consummate the Closing shall be subject
to the satisfaction on or prior to the Closing of each of the following
conditions:
 
(i)  Government Actions. No judgment, order or injunction shall have been
entered, issued or enforced by any Governmental Entity, that:
 
(A)  compels the Seller to dispose of any material portion of the Assets or the
Business; or
 
(B)  prohibits the Seller or the Purchaser or its Assignee from consummating the
Transaction, or requires the Seller to pay any damages that are material in
relation to the Seller.
 
(ii)  Purchaser or the Assignee shall have received the consent or approval of
the applicable Governmental Entities, including but not limited to state
mortgage licensing authorities, with respect to each of the Seller’s offices
that Purchaser is acquiring through its assumption of the Leases and purchase of
the Assets at those offices pursuant to this Agreement.
 
(iii)  Material Adverse Change. Since the date of this Agreement, no event shall
have occurred which has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
(iv)  Representations and Warranties. The representations and warranties made by
the Seller and the Unitholder herein shall be true and correct on the date
hereof and on and as of the Closing Date in all material respects with the same
force and effect as though such representations and warranties had been made on
and as of the Closing Date; provided, however, all representations and
warranties qualified by materiality shall be true and correct in all respects as
of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,
except to the extent that any such representation and warranty shall
specifically relate solely to an earlier date (other than the date hereof), in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date, and the Seller shall have delivered a
certificate to the Purchaser which certifies to the foregoing.
 
(v)  No Breach. The Seller and the Unitholder shall have performed in all
material respects all agreements, covenants and obligations and complied in all
material respects with all conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date,
and at such time neither the Seller nor the Unitholder shall be in material
default in the performance of or compliance with any of the provisions of this
Agreement, and the Seller shall have delivered a certificate to the Purchaser
which certifies to the foregoing (such certificate, together with the
certificate referred to in (ii), the “Seller Closing Certificates”).
 
(vi)  Third Party Consents and Approvals. All consents and approvals (or in lieu
thereof waivers) to the performance by the Seller and the Unitholder of their
respective obligations under this Agreement or to the consummation of the
Transaction or as otherwise required under any contract to which the Seller or
the Unitholder is a party or by which any of the Assets are bound and where the
failure to obtain any such consent or approval (or in lieu thereof waiver) could
reasonably be expected, individually or in the aggregate with other such
failures, to cause a Material Adverse Effect, (i) shall have been obtained and
delivered to the Purchaser, (ii) shall be in form and substance satisfactory to
the Purchaser, (iii) shall not be subject to the satisfaction of any condition
that has not been satisfied or waived, and (iv) shall be in full force and
effect.
 
(vii)  Landlord Approval. The Seller shall have obtained the consent of the
landlords for the offices located at West 115 Century Road, Paramus, New Jersey
and 3625 Cumberland Boulevard, Overton, Georgia to the sublease of a portion of
the location to the Purchaser.
 
(viii)  Transferred Employees. Employees representing at least a minimum
threshold of production of the Business as set forth on Exhibit 2.4 shall have
agreed to accept employment with the Purchaser and become Transferred Employees.
 
(ix)  Additional Deliveries by the Seller. At the Closing, the Seller shall
deliver to the Purchaser:
 
(A)  a certificate of good standing of Seller issued as of a recent date for the
state of Delaware;
 
(B)  a certificate from the secretary or appropriate manager of the Seller (i)
certifying the Seller’s certificate of formation, (ii) certifying the Seller’s
limited liability company agreement, (iii) certifying the incumbency of the
Seller’s managers; and (iv) such other documents as are necessary to evidence
the Seller’s authorization and power to enter into and perform the Transaction;
 
(C)  a duly executed counterpart signed by the Seller of the Transition Services
Agreement;
 
(D)  a duly executed counterpart signed by the Seller of each of the Subleases;
 
(E)  an opinion of the General Counsel of the Unitholder as to the matters set
forth on Exhibit 7.1(a)(viii)(E); and
 
(F)  a duly executed counterpart signed by the Seller of a bill of sale,
assignment and assumption agreement, and any other documents, instruments or
other items that are necessary or desirable to consummate the Transaction, as
reasonably determined by the Purchaser (the “Transaction Documents”).
 
The foregoing conditions are for the sole benefit of the Purchaser, may be
waived by the Purchaser, in whole or in part, at any time and from time to time
in the sole discretion of the Purchaser. The failure by the Purchaser at any
time to exercise any of the foregoing rights shall not be deemed a waiver of any
such right and each such right shall be deemed an ongoing right that may be
asserted at any time and from time to time
 
Section 7.2  Conditions to Obligations of the Seller to Effect the Closing.
 
(a)  The obligations of the Seller to consummate the Closing shall be subject to
the satisfaction on or prior to the Closing of each of the following conditions:
 
(i)  Representations and Warranties. All of the representations and warranties
of the Purchaser set forth in this Agreement shall be true and correct in all
respects and each such representation or warranty that is not so qualified shall
be true and correct in all material respects, in each case as of the date of
this Agreement and as of the Closing.
 
(ii)  No Purchaser Breach. The Purchaser shall not have failed to perform in any
material respect any material obligation or to comply in any material respect
with any agreement or covenant of the Purchaser to be performed or complied with
by it under this Agreement.
 
(iii)  Certificate of the Purchaser’s Manager. The Seller shall have received
from the Purchaser a certificate, dated as of the Closing, duly executed by a
manager of the Purchaser to the effect of paragraphs (i) and (ii) above.
 
(iv)  Purchaser Licenses. The Purchaser shall have such licenses, permits and
authorizations as are necessary to conduct the Business.
 
(v)  Additional Deliveries by the Purchaser. At the Closing, the Purchaser shall
deliver:
 
(A)  the Purchase Price by transfer of immediately available funds to such
account at such bank as the Seller shall direct;
 
(B)  a certificate of a manager of the Purchaser (i) certifying the Purchaser’s
certificate of formation, (ii) certifying the Purchaser’s limited liability
company agreement, (iii) certifying the incumbency of the Purchaser’s managers,
and (iv) such other documents as are necessary to evidence the Purchaser’s
authorization and power to enter into and perform the Transaction;
 
(C)  a duly executed counterpart signed by the Purchaser of the Transition
Services Agreement;
 
(D)  a duly executed counterpart signed by the Purchaser of each of the
Subleases;
 
(E)  a duly executed counterpart signed by the Purchaser or its Affiliate, as
applicable, of each Transaction Document to which the Purchaser or any of its
affiliates is a party; and
 
(F)  as applicable, any other items required by the Transaction Documents.
 
The foregoing conditions are for the sole benefit of the Seller, may be waived
by the Seller, in whole or in part, at any time and from time to time in the
sole discretion of the Seller. The failure by the Seller at any time to exercise
any of the foregoing rights shall not be deemed a waiver of any such right and
each such right shall be deemed an ongoing right that may be asserted at any
time and from time to time.
 
ARTICLE VIII  
 


 
TERMINATION
 
Section 8.1  Termination. The Transaction may be terminated or abandoned at any
time prior to the Closing:
 
(a)  By the mutual written consent of the Purchaser and the Seller;
 
(b)  By the Seller:
 
(i)  if the Purchaser shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement which would give rise to the failure of a condition set forth in
Article VII, and which breach is not cured within twenty (20) days after the
Seller gives the Purchaser written notice identifying the breach; or
 
(ii)  on or after June 30, 2007, if the Closing shall not have theretofore
occurred and if the failure of the Closing to occur is not the result of a
breach of a representation, warranty, covenant or other agreement contained in
this Agreement by the Seller or the Unitholder.
 
(c)  By the Purchaser:
 
(i)  if the Seller shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement which would give rise to the failure of a condition set forth in
Article VII, and which breach is not cured within twenty (20) days after the
Purchaser gives the Seller written notice identifying the breach; or
 
(ii)  on or after June 30, 2007, if the Closing shall not have theretofore
occurred and if the failure of the Closing to occur is not the result of a
breach of a representation, warranty, covenant or other agreement contained in
this Agreement by the Purchaser.
 
Section 8.2  Effect of Termination. In the event of the termination of the
Transaction by any party hereto pursuant to Section 8.1 of this Agreement,
written notice thereof shall forthwith be given to the other party or parties
specifying the provision hereof pursuant to which such termination of the
Transaction is made, and there shall be no liability or obligation thereafter on
the part of the Purchaser, the Seller or the Unitholder.
 
ARTICLE IX  
 


 
INDEMNIFICATION
 
Section 9.1  Survival of Representations and Warranties. The representations and
warranties of the parties contained in Articles IV and V of this Agreement or
any Transaction Document shall survive the Closing through and including the
second anniversary of the Closing Date; provided, that the representations and
warranties (a) of Seller set forth in Sections 4.1 (Organization;
Qualification), 4.2 (Authorization; Validity of Agreement), 4.3 (Consents and
Approvals; No Violations) and 4.5 (Title to Properties; Liens) shall survive the
Closing indefinitely, (b) of Seller set forth in Section 4.12 (Tax Matters)
shall survive the Closing until sixty (60) days following the expiration of the
applicable statute of limitations with respect to the particular matter that is
the subject matter thereof and (c) of Purchaser set forth in Sections 5.1
(Organization), 5.2 (Authorization; Validity of Agreement) and 5.3 (Consents and
Approvals; No Violations) shall survive the Closing indefinitely (in each case,
the “Survival Period”); provided, further, that any obligation to indemnify and
hold harmless shall not terminate with respect to any Losses as to which the
Person to be indemnified shall have given notice (stating in reasonable detail
the basis of the claim for indemnification) to the indemnifying party in
accordance with Section 9.3(a) before the termination of the applicable Survival
Period. Unless a specified period is set forth in this Agreement (in which event
such specified period will control), the covenants and other agreements in this
Agreement will survive the Closing and remain in effect until the third
anniversary of the Closing Date.
 
Section 9.2  Indemnification.
 
(a)  Subject to Sections 9.1, 9.3, 9.4 and 9.5, the Seller hereby agrees to
indemnify and hold the Purchaser and its directors, officers, employees,
Affiliates, stockholders, agents, attorneys, representatives, successors and
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against:
 
(i)  any and all Losses and Liabilities based upon, attributable to or resulting
from the failure of any of the representations or warranties of the Seller set
forth in this Agreement to be true and correct in all respects at the date
hereof and at the Closing Date;
 
(ii)  any and all Losses and Liabilities based upon, attributable to or
resulting from the breach of any covenant or other agreement on the part of the
Seller or the Unitholder under this Agreement;
 
(iii)  any and all Losses and Liabilities attributable to any Transferred
Employee resulting from or based upon (A) any employment-related Liability
(statutory or otherwise) with respect to employment or termination of employment
on or prior to the Closing Date, (B) except as set forth in the Transition
Services Agreement, any Liability relating to, arising under or in connection
with any Employee Benefit Plan, including any Liability under COBRA, whether
arising prior to, on or within three (3) years after the Closing Date and (C)
any liability under WARN, except as provided in Section 6.14;
 
(iv)  any and all Losses and Liabilities (other than Losses and Liabilities
caused by the acts or omissions of the Purchaser) with respect to Pipeline Loans
with an interest rates locked under the Seller’s loan policies; and
 
(v)  any and all Losses and Liabilities arising out of, based upon or relating
to any Excluded Asset, Excluded Liability or employee of other than Transferred
Employees or the Seller’s ownership of the Assets or operation of the Business
prior to the Closing or any event, act, omission or circumstance in connection
therewith.
 
(b)  Subject to Sections 9.1, 9.3, 9.4 and 9.5, Purchaser hereby agrees to
indemnify and hold the Seller and its Affiliates, stockholders, agents,
attorneys, representatives, successors and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against:
 
(i)  any and all Losses based upon, attributable to or resulting from the
failure of any of the representations or warranties of Purchaser set forth in
this Agreement, to be true and correct at the date hereof and at the Closing
Date;
 
(ii)  any and all Losses based upon, attributable to or resulting from the
breach of any covenant or other agreement on the part of Purchaser under this
Agreement;
 
(iii)  any and all Losses arising out of, based upon or relating to any Assumed
Liability; and
 
(iv)  any and all Losses arising out of, based upon or relating to Purchaser’s
operation of the Business, any Asset or Transferred Employee, in each case
arising after the Closing; and
 
(v)  any and all Losses incurred by Seller as a result of any non-compliance
with the WARN Act that results from termination of employment by Purchaser of
any Transferred Employee.
 
(c)  The right to indemnification or any other remedy provided for herein based
on representations, warranties, covenants and agreements in this Agreement shall
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or agreement. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or agreements, will not affect the right to
indemnification or any other remedy provided for herein based on such
representations, warranties, covenants and agreements.
 
(d)  The rights to indemnification set forth in this Section 9.2 are subject to
the terms, conditions, procedures and limitations set forth in this Article IX
and will be the exclusive remedy of each party hereto against the other for
money damages with respect to this Agreement or any of the transactions
contemplated hereby; provided, that the limitations (including the immediately
preceding clause providing for exclusivity of remedy) set forth in this Article
IX shall not apply to any Losses caused by the willful misconduct, fraud, or bad
faith of any indemnifying party, and the indemnifying party shall be liable for
all Losses with respect thereto.
 
Section 9.3  Indemnification Procedures.
 
(a)  A claim for indemnification for any matter not involving a third party
claim may be asserted by written notice to the party from whom indemnification
is sought, which notice shall include a reasonable description of the basis for
the claim.
 
(b)  In the event that any Legal Proceedings shall be instituted or that any
claim or demand shall be asserted by any third party in respect of which payment
may be sought under Section 9.2 hereof (“Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party. The indemnifying party shall have the
right, at its sole expense, to be represented by counsel of its choice, which
must be reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses for which indemnification is sought hereunder. If the indemnifying
party elects to defend against, negotiate, settle or otherwise deal with any
Third Party Claim which relates to any Losses for which indemnification is
sought hereunder, it shall within ten (10) days (or sooner, if the nature of the
Third Party Claim so requires) notify the indemnified party of its intent to do
so. If the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Third Party Claim which relates to any Losses for which
indemnification is sought hereunder, fails to notify the indemnified party of
its election as herein provided the indemnified party may then, but only then,
defend against, negotiate, settle or otherwise deal with such Third Party Claim.
If the indemnified party defends any Third Party Claim, then the indemnifying
party shall reimburse the indemnified party for the reasonable expenses of
defending such Third Party Claim upon submission of periodic bills. If the
indemnifying party shall assume the defense of any Third Party Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Third Party Claim; provided, that such indemnified party shall be entitled
to participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party a conflict
or potential conflict exists between the indemnified party and the indemnifying
party that would make such separate representation advisable; and provided,
further, that the indemnifying party shall not be required to pay for more than
one such counsel (and any appropriate local counsel) for all indemnified parties
in connection with any Third Party Claim. The parties hereto agree to cooperate
in all reasonable respects with each other in connection with the defense,
negotiation or settlement of any such Third Party Claim. Notwithstanding
anything in this Section 9.3 to the contrary, neither the indemnifying party nor
the indemnified party shall, without the written consent of the other party,
settle or compromise any Third Party Claim or permit a default or consent to
entry of any judgment unless the claimant and such party provide to such other
party an unqualified release from all liability in respect of the Third Party
Claim. Notwithstanding the foregoing, if a settlement offer solely for money
damages is made by the applicable third party claimant, and the indemnifying
party notifies the indemnified party in writing of the indemnifying party’s
willingness to accept the settlement offer and, subject to the applicable
limitations of Section 9.4, pay the amount called for by such offer, and the
indemnified party declines to accept such offer, the indemnified party may
continue to contest such Third Party Claim, free of any participation by the
indemnifying party, and the amount of any ultimate liability with respect to
such Third Party Claim that the indemnifying party has an obligation to pay
hereunder shall be limited to the lesser of (A) the amount of the settlement
offer that the indemnified party declined to accept plus the Losses of the
indemnified party relating to such Third Party Claim through the date of its
rejection of the settlement offer or (B) the aggregate Losses of the indemnified
party with respect to such Third Party Claim. If the indemnifying party makes
any payment on any Third Party Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Third Party Claim.
 
(c)  After any final judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to an Third Party Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within five Business Days after the date of such notice.
 
(d)  The failure of the indemnified party to give reasonably prompt notice of
any Third Party Claim shall not release, waive or otherwise affect the
indemnifying party’s obligations with respect thereto except to the extent that
the indemnifying party can demonstrate actual loss and prejudice as a result of
such failure.
 
(e)  In the event that the Purchaser (i) repurchases any Pipeline Loans sold to
investors or any other Person by Purchaser or incurs Losses with respect to any
Pipeline Loans under facts or circumstances in which Seller would be obligated
to indemnify Purchaser pursuant to this Agreement, or (ii) incurs any Losses
(other than Losses caused by the acts or omissions of the Purchaser) with
respect to Pipeline Loans with an interest rate locked under the Seller’s loan
policies, then Seller may elect to repurchase such Pipeline Loans from Purchaser
instead of indemnifying Purchaser pursuant to this Article IX. To exercise its
right to repurchase any Pipeline Loan under this Section 9.3(e), Seller must
provide Purchaser with written notice of such election within five (5) Business
Days of receipt of notice from Purchaser pursuant to this Section 9.3 of an
indemnification claim for which Purchaser is seeking indemnification from
Seller. The purchase price for any Pipeline Loan which Seller elects to
repurchase from Purchaser pursuant to this Section 9.3(e) shall be equal to the
sum of (i) the purchase price paid by Purchaser to repurchase such Pipeline Loan
plus (ii) Purchaser’s actual out-of-pocket costs and expenses for holding,
servicing and administering such Pipeline Loan prior to the repurchase of such
Pipeline Loan by Seller less (iii) any principal or interest paid by the
borrower to Purchaser with respect to such Pipeline Loan.
 
Section 9.4  Limitations on Indemnification.
 
(a)  Seller shall not have any liability under Section 9.2(a)(i) and Purchaser
shall not have any liability under Section 9.2(b)(i) unless and until the
aggregate amount of Losses to the indemnified parties finally determined to
arise thereunder based upon, attributable to or resulting from the failure of
any of the representations or warranties (other than the representations and
warranties set forth in Sections 4.1 (Organization; Qualification), 4.2
(Authorization; Validity of Agreement), 4.3 (Consents and Approvals; No
Violations), 4.5 (Title to Properties; Liens), 4.12 (Tax Matters), 5.1
(Organization), 5.2 (Authorization; Validity of Agreement) and 5.3 (Consents and
Approvals; No Violations)) to be true and correct exceeds $100,000 (the
“Deductible”) and, in such event, the indemnifying party shall be required to
pay only the amount of such Losses that exceeds the Deductible. No claim for
Losses may be made for indemnification or aggregated with any other claim for
indemnification pursuant to Section 9.2(a)(i) or Section 9.2(b)(i) if the amount
of such claim does not exceed $10,000 (the “Per Item Deductible”); provided,
that the Per Item Deductible shall not apply to (i) any claims for
indemnification pursuant to Section 9.2(a)(i) or Section 9.2(b)(i) based upon,
attributable to or resulting from the failure of any of the representations and
warranties set forth in Sections 4.1 (Organization; Qualification), 4.2
(Authorization; Validity of Agreement), 4.3 (Consents and Approvals; No
Violations), 4.5 (Title to Properties; Liens), 4.12 (Tax Matters), 5.1
(Organization), 5.2 (Authorization; Validity of Agreement) and 5.3 (Consents and
Approvals; No Violations) to be true and correct in all respects at the date
hereof and at the Closing Date or (ii) claims for indemnification due to Losses
related to the Pipeline Loans or repurchases of Pipeline Loans pursuant to
Section 9.3(e).
 
(b)  No claim for Losses may be made for indemnification or aggregated with any
other claim for indemnification by Purchaser under Section 9.2(a)(ii) or Seller
under Section 9.2(b)(ii) if the amount of such claim does not exceed the Per
Item Deductible (other than the covenants, agreements and obligations set forth
in Sections 6.5 (Further Action), 6.6 (No Solicitation of Competing
Transaction), and 6.7 (Non-Solicitation and Confidentiality)); provided,
however, once the aggregate amount of claims subject to the Per Item Deductible
and all other claims exceeds the Deductible, each claim thereafter shall no
longer be subject to the Per Item Deductible.
 
(c)  Neither Seller nor Purchaser shall be required to indemnify, any Person
under Section 9.2(a)(i) or 9.2(b)(i) for an aggregate amount of Losses exceeding
the Purchase Price (the “Cap”) in connection with Losses related to the breach
of any of the representations and warranties of Seller or Purchaser in
Articles IV and V, respectively; provided, that the Cap limitation shall not
apply to (i) Losses related to the breach of any representation or warranty
contained in Sections 4.2 (Authorization; Validity of Agreement), 4.5 (Title to
Properties; Liens) and 5.2 (Authorization; Validity of Agreement) or (ii) claims
for indemnification due to Losses related to the Pipeline Loans or repurchases
of Pipeline Loans pursuant to Section 9.3(e). Neither Seller nor Purchaser shall
be required to indemnify, any Person under Sections 9.2(a)(ii) or 9.2(b)(ii) for
breaches of the covenants, agreements or obligations set forth in Section 6.4
(Government Approvals) (but only to the extent that any such breach occurred
after the Closing), and Section 6.8 (use of name) for an aggregate amount of
Losses exceeding 25% of the Purchase Price.
 
(d)  For purposes of (i) determining whether any representation or warranty was
true and correct on the date hereof or as of the Closing Date, (ii) determining
whether any covenant, agreement or obligation under this Agreement was breached,
or (iii) calculating Losses hereunder, any materiality or Material Adverse
Effect qualifications in the representations, warranties, covenants and
agreements shall be disregarded.
 
Section 9.5  Tax Treatment of Indemnity Payments. Seller and Purchaser agree to
treat any indemnity payment made pursuant to this Article IX as an adjustment to
the Purchase Price for all Tax purposes. Notwithstanding the treatment required
by the preceding sentence, the Liability of the indemnifying party with respect
to any Losses shall be reduced by the Tax benefit actually realized and any
insurance proceeds received by the indemnified party as a result of any Losses
upon which an indemnification claim is based, and shall include any Tax
detriment actually suffered by the indemnified party as a result of such Losses
and any payment under this Article IX.
 
ARTICLE X  
 


 
MISCELLANEOUS
 
Section 10.1  Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the Transaction shall be paid by the
party incurring such expenses.
 
Section 10.2  Amendment and Modification. This Agreement may be amended,
modified and supplemented in any and all respects, but only by a written
instrument signed by all of the parties hereto expressly stating that such
instrument is intended to amend, modify or supplement this Agreement.
 
Section 10.3  Publicity. The parties hereto shall consult in good faith with
each other as to the form and substance of any press releases or other public
announcements (including investor presentations and related presentations or
outlines prepared or used by the Seller or the Unitholder), including any
related question and answer guidelines prepared or used by the Seller or the
Unitholder, related to the transactions contemplated hereby and any filings with
any Governmental Body or with any national securities exchange or interdealer
quotation service with respect thereto prior to issuing any press release or
other public announcement or making any filing. Nothing in this Agreement shall
be deemed to prohibit any party from making any disclosure or filing that it
determines, upon the advice of counsel, is required by law or by obligations
pursuant to any listing agreement with or rules of any national securities
exchange or interdealer quotation service or to prohibit the Seller or the
Unitholder from making disclosures in connection with other discussions,
questions or comments in connection with investor relations matters the
principal focus of which is not specifically related to the transactions
contemplated hereby provided that such disclosures or comments are not designed
to adversely affect the reputation or business of Purchaser or its Affiliates.
 
Section 10.4  Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when mailed, delivered personally,
telecopied (which is confirmed) or sent by an overnight courier service, such as
Federal Express, to the parties at the following addresses (or at such other
address for a party as shall be specified by such party by like notice):
 
                                                if to the Purchaser, to:


                                Prospect Mortgage Company, LLC
                                c/o Sterling Capital Partners II, L.P.
1033 Skokie Boulevard, Suite 600
Northbrook, Illinois 60062
Attention: Mark Filler
Telephone: (847) 480-4000
Telecopy: (847) 480-0199


with a copy to:


Sterling Capital Partners II, L.P.
1033 Skokie Boulevard, Suite 600
Northbrook, Illinois 60062
Attention: Tom D. Wippman
Telephone: (847) 480-4000
Telecopy: (847) 480-0199


and


Horwood Marcus & Berk Chartered
180 North LaSalle Street, Suite 3700
Chicago, Illinois
Attention: Jeffrey A. Hechtman, Esq.
Telephone: (312) 606-3231
Telecopy: (312) 264-2548


 
                                if to the Seller or Unitholder, to:
 
                                Opteum Inc.
3305 Flamingo Drive
Vero Beach, FL  32963
Attention: General Counsel
Telephone: (772) 231-1400
Telecopy: (772) 234-3355
 
with a copy to:
 
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, VA 23219-4074
Attention: Daniel M. LeBey
Telephone: (804) 788-7366
Telecopy: (804) 343-4543
 
Section 10.5  Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts, provided receipt of such counterparts
is confirmed.
 
Section 10.6  Entire Agreement; No Third Party Beneficiaries. This Agreement and
all other agreement or documents executed and delivered in connection with the
Transaction (a) constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof and (b) are not intended to
confer any rights or remedies upon any Person other than the specified parties
hereto and thereto.
 
Section 10.7  Severability. Any term or provision of this Agreement that is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
 
Section 10.8  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.
 
Section 10.9  Consent to Jurisdiction; Forum Selection; Governing Law; Waiver of
Jury Trial.
 
(a) THE PARTIES HERETO AGREE THAT ANY ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED EXCLUSIVELY IN THE
FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK. THE AFOREMENTIONED CHOICE OF VENUE
IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN NATURE, THEREBY
PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES WITH RESPECT TO OR
ARISING OUT OF THIS AGREEMENT IN ANY JURISDICTION OTHER THAN THOSE SPECIFIED IN
THIS SECTION 10.9. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON-CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE WITH
RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION 10.9, AND
STIPULATES THAT THE FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS SHALL HAVE IN
PERSONAL JURISDICTION AND VENUE OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING
ANY DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT. EACH PARTY HEREBY AUTHORIZES AND ACCEPTS SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT AS CONTEMPLATED BY
THIS SECTION 10.9 BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS SET FORTH IN THIS
AGREEMENT, OR IN THE MANNER SET FORTH IN SECTION 10.9 OF THIS AGREEMENT FOR THE
GIVING OF NOTICE. ANY FINAL JUDGMENT RENDERED AGAINST A PARTY IN ANY ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY
BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED BY LAW. THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO ITS RULES OF CONFLICTS OF LAW.
 
(b) THE PARTIES HERETO HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT, POWER, OR REMEDY UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION OR UNDER OR IN
CONNECTION WITH ANY AMENDMENT, INSTRUMENT, DOCUMENT, OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTION, AND AGREE THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. THE TERMS AND PROVISIONS OF THIS SECTION 10.9(b) CONSTITUTE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.
 
Section 10.10  Extension; Waiver. At any time prior to the Closing, the parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties, (b) waive any inaccuracies in the representations and
warranties of the other parties contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) waive compliance by the other
parties with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of those rights.
 
Section 10.11  Election of Remedies. Neither the exercise of nor the failure to
exercise a right of set-off or to give notice of a claim under this Agreement
will constitute an election of remedies or limit the Purchaser or any of the
Purchaser Indemnified Parties in any manner in the enforcement of any other
remedies that may be available to any of them, whether at law or in equity.
 
Section 10.12  Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that the Purchaser may assign, in its sole
discretion, any or all of its rights and interests hereunder to any Affiliate of
the Purchaser or to any Person that the Purchaser has entered into a definitive
agreement to acquire on or before the date hereof. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.
 
Section 10.13  Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the interpretation of
this Agreement. No provision of this Agreement shall be interpreted or construed
against any party hereto solely because such party or its legal representative
drafted such provision.







--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.
 
PROSPECT MORTGAGE COMPANY, LLC
 
By   
 
Name:
 
Title:
 
OPTEUM FINANCIAL SERVICES, LLC
 
By   
 
Name:
 
Title:
 
OPTEUM INC.
 
By   
 
Name:
 
Title:


--------------------------------------------------------------------------------



 
Exhibit 1
 
“Acquisition Proposal” means any proposal or offer made by any Person other than
the Purchaser or any Subsidiary of the Purchaser to acquire all or a substantial
part of the Business or Assets or any capital stock of the Seller, whether by
merger, tender offer, exchange offer, sale of assets or similar transactions
involving the Seller or any division or operating or principal business unit of
the Seller, other than any proposal or offer made by any Person other than the
Purchaser or any Subsidiary of the Purchaser to acquire all or a substantial
part of the conduit or wholesale mortgage origination businesses, the
Unitholder’s real estate investment trust, or REIT, business, the telemarketing
business of Homestar Direct, LLC, servicing rights and other servicing assets,
including all contracts related thereto and rights thereunder, and any and all
residuals.
 
“Affiliate” of a Person shall mean a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the first mentioned Person.
 
“Agreement” or “this Agreement” means this Asset Purchase Agreement, together
with the Exhibits hereto and the Disclosure Schedule.
 
“Announcement” has the meaning set forth in Section 6.3.
 
“Assets” has the meaning set forth in Section 2.1.
 
“Assignee” shall mean any Person to whom the Purchaser assigns it rights and
delegates its obligations hereunder in accordance with Section 10.12.
 
“Assumed Liabilities” has the meaning set forth in Section 2.3.
 
“Balance Sheet” means, as of any date, balance sheet of the Seller, prepared in
accordance with GAAP.
 
“Balance Sheet Date” means March 31, 2007.
 
“Books and Records” means all books and records of the Seller (in whatever form
or media), including, without limitation, accounting and operating ledgers,
asset ledgers, inventory records, budgets, customer lists, supplier lists,
mailing lists, resale certificates, advertising and sales materials, manuals,
books, files, procedures, systems, copies of all financial statements and all
other accounting, financial, operating and business records and other graphic or
electronically stored accounting, financial, operating and business information.
 
“Business” has the meaning set forth in the Recitals hereof.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Illinois are authorized or obligated to close.
 
“Cap” has the meaning set forth in Section 9.4.


“Closing” means the consummation of the Transaction.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Computer Software” means computer software programs, databases and all
documentation related thereto, other than “off the shelf” software that is
generally available to the public and has not been customized for use for the
Business.
 
“Contracts” has the meaning set forth in Section 4.9(a).
 
“Copyrights” means U.S. and foreign registered and unregistered copyrights
(including those in Computer Software and databases), rights of publicity and
all registrations and applications to register the same.


“Customers” means (i) customers of the Seller with respect to the Business, and
(ii) prospective customers of the Seller with respect to the Business that have
been derived from leads and/or lists developed by the Seller.


“Deductible” has the meaning set forth in Section 9.4.


“Disclosure Schedule” means the disclosure schedule of even date herewith
prepared by the Seller and delivered to the Purchaser simultaneously with the
execution hereof.
 
“Environmental Claim” means any claim, action, cause of action, investigation or
written notice by any Person alleging actual or potential liability for
investigatory, cleanup or private or governmental response costs, or natural
resources or property damages, or personal injuries, attorney’s fees or
penalties relating to the presence, or release into the environment, of any
Materials of Environmental Concern at any location owned, leased, operated or
managed by the Seller or at which the Seller has any legal or equitable interest
including by virtue of foreclosure, now or in the past, or (ii) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law.
 
“Environmental Law” means each federal, state, local and foreign law and
regulation relating to pollution, protection or preservation of human health or
the environment, including without limitation, ambient air, surface water,
ground water, land surface or subsurface strata, and natural resources, and
including each law and regulation relating to emissions, discharges, releases or
threatened releases of Materials of Environmental Concern, or otherwise relating
to the manufacturing, processing, presence distribution, use, treatment,
generation, storage, containment (whether above ground or underground),
disposal, transport or handling of Materials of Environmental Concern, or the
preservation of the environment or mitigation of adverse effects thereon and
each law and regulation with regard to record keeping, notification, disclosure
and reporting requirements respecting Materials of Environmental Concern.
 
“Equipment, Fixtures and Furniture” means all equipment, machinery, furniture,
fixtures, leasehold improvements, office equipment and computer hardware and
software of the Seller and all other items of a similar nature owned by the
Seller.
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Financial Statements” means (a) the audited consolidated balance sheet of the
Seller as at December 31, 2006 together with statements of income and cash flows
for the year then ended, which consolidated financial statements have been
certified by an independent certified public accounting firm, whose reports
thereon are included herein, (b) an unaudited consolidated balance sheet of the
Seller as of February 28, 2007, and unaudited consolidated statements of income
and cash flows for the period then ended.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Entity” means any federal, state or local court, arbitral
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency.
 
“Intellectual Property” means all of the following: Trademarks, Patents,
Copyrights, Trade Secrets, Licenses, and all domain names, URLs and other
similar property or property rights.
 
“Leases” means those leases or a portion thereof set forth in Exhibit 2 pursuant
to which the Seller leases any real or personal property for the conduct of the
Business that provide for annual lease obligations in excess of $50,000.
 
“Liability” means any debt, loss, damage, adverse claim, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto.
 
“Licenses” means all licenses and agreements pursuant to which the Seller has
acquired rights in or to any Trademarks, Patents or Copyrights, or licenses and
agreements pursuant to which the Seller has licensed or transferred the right to
use any of the foregoing.
 
“Lien” means any mortgage, lien (except for any lien for taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment or
encumbrance.
 
“Losses” means all damages (including, without limitation, amounts paid in
settlement with the consent of an indemnitor which consent may not be
unreasonably withheld or delayed), losses (including, without limitation, any
losses resulting from any exercise of any right of rescission provided by
applicable law), obligations (including, without limitation, mortgage loan
repurchase and indemnification obligations), liabilities, liens, deficiencies,
costs (including reasonable costs of investigation and reasonable defense and
attorneys’ and other professionals’ fees incurred in connection with the
investigation and defense of any Third Party Claim and any other indemnification
claim pursuant to which an indemnified party receives a payment or payments from
the indemnifying party for such indemnification claim), Taxes, penalties, fines,
interest, restitution payments, monetary sanctions, punitive damages,
consequential damages and expenses incurred by the indemnified party, including,
without limitation, attorneys’ fees and litigation costs incurred to comply with
injunctions and other court and agency orders, and other costs and expenses
incident to any Proceeding or to establish or enforce the indemnified party’s
right to indemnification.
 
“Material Adverse Effect” or “Material Adverse Change” means (i) a material
adverse effect on the business, condition (financial or otherwise), assets or
results of operations of the Business, taken as a whole, or (ii) a material
impairment of, or delay in, the Seller’s or Unitholder’s ability to effect the
Closing or to perform their respective obligations under this Agreement;
provided, that none of the following shall be deemed to constitute or shall be
taken into account in determining whether there has been a “Material Adverse
Effect”: any event, circumstance, change or effect arising out of or
attributable to (a) changes in the economy or financial markets, including,
prevailing interest rates and market conditions, generally in the United States
or that are the result of acts of war or terrorism, except to the extent any of
the same materially disproportionately affects Seller or Unitholder as compared
to other companies in the industry in which Seller or Unitholder operate; (b)
changes that are caused by factors generally affecting the industry in which
Seller or Unitholder operate, except to the extent any of the same materially
disproportionately affects Seller or Unitholder; (c) any loss of, or adverse
change in, the relationship Seller or Unitholder with their customers (other
than Referral Sources) or suppliers caused by the announcement of the
Transactions; (d) changes in, or in the application of, GAAP; (e) changes in
applicable laws except to the extent any of the same materially
disproportionately affects Seller or Unitholder as compared to other companies
in the industry in which Seller operates; and (f) so long as the condition set
forth in Section 7.1(a)(vii) is satisfied, changes related to any employee
employed by Seller in a sales function (including loan officers and production
managers) who are intended to become Transferred Employees.
 
“Materials of Environmental Concern” means chemicals; pollutants; contaminants;
wastes; and toxic or hazardous substances, materials and wastes, including
without limitation, petroleum and petroleum products; asbestos and
asbestos-containing materials; polychlorinated biphenyls; lead and lead-based
paints and materials and lead in water; and radon.
 
“Mortgage” means a mortgage, deed of trust or other similar security instrument
that creates a Lien on real property.
 
“Mortgage Loan” means any loan that is, or upon closing or funding, will be,
evidenced by a Mortgage or Mortgage Note and secured by a Mortgaged Property.
 
“Mortgage Note” means, with respect to a Mortgage Loan, a promissory note or
notes, or other evidence of indebtedness, with respect to such Mortgage Loan
secured by a Mortgage or Mortgages, together with any assignment, reinstatement,
extension, endorsement or modification thereof.
 
“Mortgaged Property” means a fee simple property (or such other estate in real
property as is commonly accepted as collateral for mortgage loans that are
subject to secondary mortgage sales or securitizations) that secures a Mortgage
Note and that is subject to a Mortgage.
 
“Patents” means issued U.S. and foreign patents and pending patent applications,
patent disclosures, and any and all divisions, continuations,
continuations-in-part, reissues, reexaminations, and extension thereof, any
counterparts claiming priority therefrom, utility models, patents of
importation/confirmation, certificates of invention and like statutory rights.
 
“Per Item Deductible” has the meaning set forth in Section 9.4.
 
“Permitted Liens” shall mean (i) Liens for Taxes and other governmental charges
and assessments that are not yet due and payable, or that are being contested in
good faith by appropriate proceedings and (ii) Liens that do not materially
adversely affect the Assets from the period commencing on the execution of this
Agreement and extending to the Closing.
 
“Person” means a natural person, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Entity or other entity or organization.
 
“Pipeline Loans” means any residential mortgage loan for which an application
has been taken by the Seller’s employees on or before the Closing Date, and that
has not been closed, for which a check has not been issued or wire has not been
sent as of the Closing Date and which relates to the Business..
 
“Proceeding” means any formal or informal proceeding, charge, complaint,
examination, inquiry, investigation, audit, hearing, claim, demand, notice,
action, suit, litigation, arbitration or mediation (in each case, whether civil,
criminal, administrative or investigative) commenced, conducted, heard or
pending by or before any Governmental Entity, arbitrator or mediator.
 
“Purchase Price” has the meaning set forth in Section 2.4.
 
“Purchaser” has the meaning set forth in the Preamble hereof.
 
“Purchaser Indemnified Parties” means the Purchaser and each of its officers,
directors, employees, agents, Affiliates and successors and assigns.
 
“Purchaser Material Adverse Effect” means (i) a material adverse effect on the
business, condition (financial or otherwise), assets or results of operations of
the business of the Purchaser or the Assignee, as the case may be, taken as a
whole, or (ii) a material impairment of, or delay in, the Purchaser’s or
Assignee’s, as the case may be, ability to effect the Closing or to perform
their respective obligations under this Agreement; provided, that none of the
following shall be deemed to constitute or shall be taken into account in
determining whether there has been a “Material Adverse Effect”: any event,
circumstance, change or effect arising out of or attributable to (a) changes in
the economy or financial markets, including, prevailing interest rates and
market conditions, generally in the United States or that are the result of acts
of war or terrorism, except to the extent any of the same materially
disproportionately affects the Purchaser or the Assignee, as the case may be, as
compared to other companies in the industry in which the Purchaser or the
Assignee, as the case may be, operate; (b) changes that are caused by factors
generally affecting the industry in which the Purchaser or the Assignee, as the
case may be, operate, except to the extent any of the same materially
disproportionately affects the Purchaser or the Assignee, as the case may be;
and (c) changes in, or in the application of, GAAP; (e) changes in applicable
laws except to the extent any of the same materially disproportionately affects
the Purchaser or the Assignee, as the case may be, as compared to other
companies in the industry in which Seller operates.
 
“Referral Source” means any individual, partnership, limited liability company,
corporation, association, trade group or other entity that refers Customers or
that has provided leads and/or lists of Customers with respect to the Business.
 
“Representatives” has the meaning set forth in Section 6.3.
 
“Retained Employees” has the meaning set forth in Section 6.10.
 
“Seller” has the meaning set forth in the Preamble hereof.
 
“Seller Indemnified Persons” means the Seller and each of its officers,
directors, employees, agents, Affiliates and successors and assigns.
 
“Seller Intellectual Property” means all Intellectual Property that is currently
used or held for use in the Business or that is necessary to conduct the
Business as presently conducted.
 
“Seller Closing Certificates” has the meaning set forth in Section 7.1(a)(iv).
 
“Sublease” has the meaning set forth in Section 6.12.
 
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (a) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries or
(b) such Person or any other Subsidiary of such Person is a general partner
(excluding any such partnership where such Person or any Subsidiary of such
party does not have a majority of the voting interest in such partnership).
 
“Survival Period” has the meaning set forth in Section 9.1.
 
 “Tax” means any (a) Federal, state, local or foreign tax, fee or other like
assessment or charge of any kind, including, without limitation, any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value-added, transfer, franchise, profits, license, withholding on
amounts paid to or by the taxpayer, payroll, employment, excise, severance,
stamp, capital stock, occupation, property, environmental or windfall tax,
premium, customs duty or other tax, together with any interest, penalty and
additions to tax; (b) liability for the payment of Tax as the result of
membership in any combined, unitary, consolidated or other affiliated group of
which the Seller is or has been a member on or before the Closing; and
(c) transferee or secondary liability in respect of any Tax (whether imposed by
law or contractual arrangement).
 
“Tax Indemnification Period” means the period (including all prior taxable
years) ending at and including the Closing Date.
 
“Tax Return” means any return (including estimated returns), declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any such document prepared on an affiliated, consolidated, combined or
unitary group basis and any schedule or attachment thereto.
 
“Third Party Claim” has the meaning set forth in Section 9.3(b).
 
“Trademarks” means U.S. and foreign registered and unregistered trademarks,
trade dress, service marks, logos, trade names, corporate names and all
registrations and applications to register the same.
 
“Tradename” means Opteum Financial Services and any derivation thereof.
 
“Trade Secrets” means all categories of trade secrets as defined in the Uniform
Trade Secrets Act including business information.
 
“Transaction” means the transactions provided for or contemplated by this
Agreement.
 
“Transaction Documents” has the meaning set forth in Section 7.1(a)(viii).
 
“Transferred Employees” shall have the meaning set forth in Section 6.10.
 
“Transition Services Agreement” shall have the meaning set forth in Section
6.11.
 
“Unitholder” has the meaning set forth in the Preamble hereof.
 
“WARN Act” means the Worker Adjustment and Retraining Notification Act.
69209.000007 RICHMOND 2031393v10